DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-2, 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 each require “a first brake actuator and a second brake actuator for supplying hydraulic pressure to said brake unit to drive said brake unit”.  It is unclear if each of the actuators is meant to supply hydraulic pressure, or just the second brake actuator.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940), Van Thiel (US 2020/0023820) and Witte (US 2021/0387602).
Limitations in italics are optional and are not rejected under prior art.
As per claim 1, Richard et al discloses an on-board brake system (Title) mounted in a vehicle ([0038]) comprising: 
a brake unit (FR1, FR2, FR3, FR4) to apply a brake to said wheel ([0038], Fig. 4); 
a first brake actuator (20) and a second brake actuator (60) for supplying hydraulic pressure to said brake unit to drive said brake unit; 
a controller (40; [0046], [0065]) for controlling drive of said first and second brake actuators; 
wherein said second brake actuator is an accumulating actuator (60) for supplying hydraulic pressure to said brake unit by releasing hydraulic liquid stored in advance in a pressurized state in a pressure storage container ([0065]); 
said controller operates said second brake actuator and said first brake actuator ([0063], [0064], [0065], Fig. 6).  Richard et al does not disclose wherein the vehicle is autonomous, details of the brake unit and power supply, an emergency stop switch or brake actuator precedence.
Kentley discloses a vehicle comprising an on-board brake system (Fig. 2) mounted in an autonomous vehicle (Abstract) comprising: a brake unit (220; Col. 5, line 63 – Col 6, line 4) contacting a rotating member (220; Col. 5, line 63 – Col 6, line 4) rotating together with a wheel (137) to apply a brake (220; Col. 5, line 63 – Col 6, line 4) to said wheel and said controller operates when an emergency stop switch (1653; Col. 15, lines 3-30) is depressed.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by installing it in an autonomous vehicle as taught by Kentley in order to provide improved braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Richard et al by providing a user-operated button to actuate the brake solenoid as taught by Kentley in order to provide manual emergency vehicle stopping.  Richard et al and Kentley do not disclose brake actuator precedence.
Witte discloses a method for decelerating a motor vehicle during emergency braking wherein said controller operates, when an emergency stop ([0032]) is required, only said second brake actuator, or said second brake actuator with precedence over said first brake actuator ([0020]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by preferentially using the accumulator before the servo actuator for emergency braking as taught by Witte in order to provide adequate braking, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Kentley discloses batteries (Abstract) and multiple power supplies (230; Col. 6, lines 5-13), but does not disclose an auxiliary battery for supplying electric power to said on-board brake system; and a sub battery for supplying electric power to at least said second brake actuator when said auxiliary battery loses power; said first brake actuator receives electric power supplied from said auxiliary battery and is not electrically connected with said sub battery. 
Van Thiel discloses a braking system comprising a first brake actuator (2a, 2b) and a second brake actuator (7); 
a controller (10) for controlling drive of said first and second brake actuators; 
an auxiliary energy source (11a) for supplying electric power to said on-board brake system; and
a sub energy source (11b; [0008]) for supplying electric power to at least said second brake actuator when said auxiliary battery loses power;
said first brake actuator receives electric power supplied from said auxiliary energy source and is not electrically connected with said sub energy source ([0087]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supplies of Richard et al and Kentley by providing multiple power supplies as taught by Van Thiel in order to protect against the loss of vehicle control due to power failure.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supplies of Van Thiel by using batteries as taught by Kentley in order to provide a compact electrical power source.
As per claim 2, Richard et al, Kentley and Van Thiel disclose the on-board brake system according to claim 1.  Richard et al further discloses wherein: said first brake actuator is a non-accumulating actuator (20) for driving an electric motor to supply said hydraulic liquid to said brake unit; and 
said controller does not operate said first brake actuator when said emergency stop switch is depressed (73; [0065]). 
7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940), Van Thiel (US 2020/0023820), Witte (US 2021/0387602) and Yamashita et al (US 2017/0349153).
As per claim 6, Richard et al, Kentley and Van Thiel disclose the on-board brake system according to claim 1.  Although Richard et al discloses wherein: the second brake actuator has a reservoir tank (14) that stores the hydraulic liquid, they do not disclose wherein each of the first brake actuator and the second brake actuator has a reservoir tank that stores the hydraulic liquid.
Yamashita et al discloses a motor drive control unit wherein: each of the first brake actuator and the second brake actuator has a reservoir tank (13e, 20) that stores the hydraulic liquid.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downstream brake system of Richard et al by pressure regulator reservoirs as taught by Yamashita et al in order to temporarily store brake fluid discharged from the brakes.
8.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940) and further in view of Witte (US 2021/0387602).
Limitations in italics are optional and are not rejected under prior art.
As per claim 7, Richard et al discloses an on-board brake system (Title) mounted in a vehicle ([0038]) comprising:
a brake unit (FR11, FR2, FR3, FR4);
a first brake actuator (20) and a second brake actuator (60) for supplying hydraulic pressure to said brake unit to drive said brake unit; and
a controller (40; [0046], [0065]) for controlling drive of said first and second brake actuators;
wherein said second brake actuator is an accumulating actuator (60) for supplying hydraulic pressure to said brake unit by releasing hydraulic liquid stored in advance in a pressurized state in a pressure storage container ([0065]),
wherein said controller operates both said first brake actuator and said second brake actuator ([0063], [0064], [0065], Fig. 6).  Richard et al does not disclose an autonomous vehicle, brake unit details or an emergency stop switch, or brake actuator precedence. 
Kentley discloses a vehicle comprising an on-board brake system (Fig. 2) mounted in an autonomous vehicle (Abstract) comprising:
a brake unit (220; Col. 5, line 63 – Col. 6, line 4) contacting a rotating member (220; Col. 5, line 63 – Col. 6, line 4) rotating together with a wheel (137) to apply a brake (220; Col. 5, line 63 – Col. 6, line 4) to said wheel;
when an emergency stop switch (1653; Col. 15, lines 3-30) is depressed, said controller operates.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by installing it in an autonomous vehicle as taught by Kentley in order to provide improved braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Richard et al by providing a user-operated button to actuate the brake solenoid as taught by Kentley in order to provide manual emergency vehicle stopping.
Witte discloses a method for decelerating a motor vehicle during emergency braking wherein when an emergency stop ([0032]) is required, said controller operates both said first brake actuator and said second brake actuator, with said second brake actuator being operated with precedence over said first brake actuator ([0020]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by preferentially using the accumulator before the servo actuator for emergency braking as taught by Witte in order to provide adequate braking, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
As per claim 8, Richard et al, Kentley and Witte disclose the on-board brake system according to claim 7.  Witte further discloses wherein in response to depression of said emergency stop switch, said controller starts operating said second brake actuator earlier than operating said first brake actuator ([0020]), or supplies more electric power to said second brake actuator than to said first brake actuator.
Allowable Subject Matter
9.	Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments, filed 6/3/2022, with respect to the rejection(s) of claim(s) 1 under Richard et al and Kentley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richard et al, Kentley, Van Thiel and Witte.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657